Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 was filed after the mailing date of the rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 05/12/2022 is acknowledged. Claim 15 has been canceled and claim 13 and 14 have been withdrawn. Claims 1-12 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 05/12/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chavan et al. (US 2014/0134118 A1) in view of Meyer et al. (US 2016/0067163 A1).
Chavan et al. teach sunscreen compositions (the claimed leave-on in the instant claim 12) comprising 
a vanishing cream bases comprising 5 to 20% of fatty acid and 0.1 to 3% soap (abstract and paragraph 48) (the claimed component d and e), 0.01 to 10% by weight dibenzoylmethane or its derivatives including 4-tert-butyl-4'-methoxydibenzoylmethane as a UV-A sunscreen (paragraph 20) (the claimed component a); 0.01 to 10% by weight an oil soluble UV-B organic sunscreen such as octocrylene (the claimed component b), 0.01 to 10% by weight a non-ionic surfactant fatty alcohol ethoxylates with saturated carbon chain with HLB ≥15.5 (claim 3) (the instant claim 2) (paragraph 11-14); 0.2 to 5% by weight of skin lightening agent including resorcinol derivatives (paragraph 50) (the claimed component c); and polymer (paragraph 54) (the instant claim 4); and 
exemplifier a composition in example 3 comprising 1.2% by weight of Parsol 1789 (the claimed component a) and 1.2% by weight of octocrylene (the claimed component b) and a composition in example 7 comprising Aristoflex AVC (an ammonium acryloyldimethyltaurate/vinyl pyrrolidone copolymer) (the instant claim 4).
The limitations in claims 7 and 8 are further limitations of an alternative species.
Chavan et al. do not specify skin lightening resorcinol derivatives including 4-alkyl substituted or phenylethyl resorcinol.
This deficiency is cured by Meyer et al. who teaches 0.5% of phenylethyl resorcinol (4-(1-phenylethyl)1,3-dihydroxybenzene) as a skin lightening ingredient in a composition comprising 2% of Emulsiphos (soap), 10% of octocrylene, 3% of butylmethoxydibenzoyl methane in example 6 and skin lightening resorcinols including resorcinol, resorcinol derivatives, preferably 4-alkylresorcinols and phenylethyl resorcinol (paragraph 29-31).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Chavan et al. and Meyer et al. to specify the skin lightening resorcinol derivatives in the composition taught by Chavan et al. including 4-alkylresorcinols and phenylethyl resorcinol. Incorporating 4-alkylresorcinols or phenylethyl resorcinol as skin lightening ingredient in a composition comprising sunscreen Parsol 1789 and octocrylene was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicants argue that table 1 of the instant specification demonstrates the unexpected UVAPF with octocrylene over UVB sunscreen.
However, this argument is not deemed persuasive. Chavan et al. teach a composition in example 3 comprising 1.2% by weight of Parsol 1789 (the claimed component a) and 1.2% by weight of octocrylene (the claimed component b). the deficiency in Chavan et al.’s teachings is the specific resorcinol derivatives including 4-alkyl substituted or phenylethyl resorcinol, not the inclusion of octocrylene.

Applicants argue that example 1, inventive, not comprising octocrylene, taught by Chavan et al. being vastly superior to example 3, comparative, comprising octocrylene.
However, this argument is not deemed persuasive. The intention of comparing example 1 and 3 by Chavan et al. is to prove the superiority of the inclusion of formula A
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, not octocrylene. Furthermore, Meyer et al. clearly teach a composition comprising 0.5% of phenylethyl resorcinol (4-(1-phenylethyl)1,3-dihydroxybenzene), 10% of octocrylene, and 3% of butylmethoxydibenzoyl methane in example 6. Meyer et al. is the secondary reference in the rejection above and in the previous office action; nevertheless, it does not matter which reference is primary and which reference is secondary. “[W]here the relevant factual inquiries underlying an obviousness determination are otherwise clear, characterization by the examiner of prior art as ‘primary’ and ‘secondary’ is merely a matter of presentation with no legal significance.” In re Mouttet, 686. F.3d 1322, 1333 (Fed. Cir. 2012). Accord, In re Bush, 296 F.2d 491, 496 (CCPA 1961). In Bush, the Court stated: [W]e deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary. It would perhaps have saved much argument of the kind we have before us if the Patent Office had stayed with its rejection of the claims as unpatentable over A and B ‘considered together’ and had merely stated its reasons for such rejection without formal alinement [sic] of the references. Fifteen years ago this court pointed out in In re Cowles, 156 F.2d 551, 554, 33 CCPA 1236, that such differing forms of expression did not constitute different grounds of rejection, were of little consequence, and that basing arguments on them was ‘attempting to make a mountain out of a molehill.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612